Citation Nr: 1424067	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-34 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for hepatitis C, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to hepatitis C and bronchitis and chronic obstructive pulmonary disease (COPD).

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously remanded by the Board in February 2013 for further development.

The March 2008 rating decision granted service connection for hepatitis C and assigned it a noncompensable rating effective from the October 23, 2000 date of claim.  In July 2010, the RO increased the Veteran's rating for his service connected hepatitis C from noncompensable to 10 percent disabling, effective from the October 23, 2000 date of claim.  

The Board notes the Veteran's claim of service connection for a psychiatric disorder was previously characterized as service connection for depressive disorder.  As the record indicates additional diagnoses for psychiatric disorders, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The issues of service connection for psychiatric disability and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDING OF FACT

The Veteran's hepatitis C been not been productive of minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restriction or other therapeutic measures, nor has the hepatitis C been productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes. 


CONCLUSION OF LAW

A rating in excess of 10 percent for service connected hepatitis C is not warranted for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7354 (2013); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that, as the issue of TDIU is being remanded for further development, a discussion of the VCAA's impact thereof is unnecessary.

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding his increased rating claim, as the present appeal seeks an increased initial rating following a grant of service connection, notice provided to the Veteran prior to service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  Letters dated February 2001, March 2006, and April 2007 informed the Veteran of the information and evidence necessary to warrant entitlement to service connection for hepatitis C, and of how disability ratings and effective dates are determined prior to the March 2008 decision granting service connection and assigning a disability rating.  Therefore, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With regard to the hepatitis C issue, the Board finds that VA also complied with the assistance provisions set forth in the law and regulations.  All available pertinent in-service and VA records have been obtained.  The Veteran has been afforded an examination which the Board finds to be adequate for rating purposes.  Moreover, all development ordered in the Board's prior February 2013 remand was conducted.  The Veteran has indicated that he has no further evidence to submit.  In particular, there is no argument or indication that the hepatitis C has increased in severity since the last medical evaluation of record.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Increased Rating for Hepatitis C

The Veteran seeks entitlement to an initial rating greater than 10 percent for his service-connected hepatitis C.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

During the course of the appeal, the criteria for rating digestive hepatitis changed, effective July 2, 2001.  For the period prior to the effective date of the revision, the Board will evaluate the Veteran's disability under the old rating criteria, and consider his hepatitis C under the new criteria from the July 2, 2001 effective date.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

Under the old criteria, infectious hepatitis was rated under Diagnostic Code 7345.  A 10 percent rating is warranted for demonstrable liver damage with mild gastrointestinal disturbance.  A 30 percent rating is warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency but necessitating dietary restriction or other therapeutic measures.  A 60 percent rating is warranted for moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression.  A 100 percent rating is warranted for marked liver damage manifest by liver function test and marked gastrointestinal symptoms, or with episodes of several weeks duration aggregating three or more a year and accompanied by disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001).

Effective July 2, 2001, the rating criteria for hepatitis C under Diagnostic Code 7354 were added.  Under such, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  For purposes of rating digestive diseases, "Incapacitating episodes" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

STRs contain no treatment, symptoms, complaints, or diagnoses related to hepatitis C.  May 1971 treatment records include a notation of blood in stool and a diagnosis for infectious hepatitis.  October 1978 records note hepatitis, and that the Veteran should come back for a screening.  An October 1979 double contrast upper gastrointestinal series test was normal.  An April 1992 letter from Dr. Ngoclan T. Dinh, M.D., indicates an "abnormal liver profile and positive anti-HCV."  The Veteran indicated in a January 1997 letter that, since 1963, he had experienced changes in bowel movements, gradual weight loss and gain, heartburn, and fatigue, as well as joint pain starting in 1967.  His subsequent June 1997 letter added that he also had "flu-like symptoms" related to his hepatitis C since 1963.  

A July 2001 VA treatment record shows the Veteran had to stop exercise during VA evaluation due to fatigue and breathlessness.  Several subsequent VA treatment records also include notations of fatigue in connection with hepatitis C.  On January 2002 gastroenterology evaluation, the Veteran denied depression or right upper quadrant pain, but reported fatigue.  In June 2002, he denied fatigue and loss of appetite.  A separate June 2002 record indicates the Veteran denied weight loss or gain in the past six months.  A December 2002 VA treatment record (and several subsequent ones) show the Veteran received regular nutrition counseling to help manage his weight and BMI.  In January 2003, an echogram showed a normal, well-visualized liver.  A February 2003 record shows his common bile duct measured 5.7mm, which was noted as "at the upper limits of normal."  In April 2003, he denied nausea or vomiting.

On March 2003 VA examination, the Veteran denied interferon or oral therapy, had no hematemesis, vomiting or melena, and reported no history of abnormal GI studies.  The examiner noted an abdominal ultrasound was conducted showing normal liver and spleen with no dilated ducts.  There was no history of ascites or dependent edema.  The Veteran denied abdominal pain or distention, but noted occasional low-grade temperature, chills, and fatigue.  The abdomen was soft, nontender, and without palpable liver, spleen or masses.  Bowel sounds were normal.  The examiner diagnosed chronic hepatitis C without any apparent complications.  A May 2003 liver biopsy found chronic hepatitis C with moderately active portal inflammation, piecemeal necrosis, and spotty lobular necrosis (grade 2-3), portal and rare bridging fibrosis (stage 2), and mild micro and macro-vesicular steatosis without iron deposition.  Moderate inflammation and fibrosis was noted, with no cirrhosis seen.  

In June 2003, the Veteran reported feeling down, depressed, or hopeless.  A December 2003 record noted he "gets tired at times...he is a bit thin."  An April 2004 record notes elevated liver function tests (LFTs) and joint pain which could be related to hepatitis C.  The Veteran was also forced to stop a cardiac stress test due to fatigue in April 2004.  A March 2006 ultrasound report showed the liver was echogenic, but of a normal size.  In August 2006, the Veteran reported dyspnea on exertion and fatigue with moderately strenuous activity.  He also reported five pounds of unintentional weight loss in the previous year.  There is also a notation of "GI upset."  

On October 2007 VA examination, the Veteran denied any incapacitating episodes in the year prior.  He had near-constant fatigue, but denied malaise, nausea, vomiting, anorexia, right upper quadrant pain, or weight loss.  There was no evidence of malnutrition, portal hypertension, or other sign of liver disease.  An abdominal examination was normal.

In January 2009, the Veteran called his VA physician to discuss how his hepatitis C could contribute to his weight loss and generalized fatigue.  The note indicates he had lost about 20 pounds in the past few years.  The Veteran's March 2009 notice of disagreement argued that from March 2003, the Veteran should be rated at 60 percent for hepatitis C, and reported daily fatigue, malaise, anorexia, and weight loss.  During a December 2010 private vocational evaluation, the Veteran reported fatigue and anxiety.  A November 2010 private opinion from Dr. Pennington indicated the Veteran's hepatitis caused about 30 pounds of weight loss, anorexia, nausea (without vomiting), occasional diarrhea, and malaise, with depression.  A February 2011 VA treatment record indicates the Veteran suffered from daily fatigue and malaise.  A year later, he was noted as having overall malaise, fatigue, and mental fogginess.

On July 2013 VA liver examination, the examiner reviewed and extensively documented the Veteran's relevant medical history, including liver biopsies and imaging studies.  She also noted several records of the Veteran's weight between February 2013 and March 2009, noting that the Veteran's earlier weights fluctuated between 150 and 160 pounds from 1999 through 2005, dipping to a low of 134 in 2009 (just after prolonged cardiac hospitalization).  The examiner then addresses the November 2010 opinion from Dr. Pennington, noting it was accompanied only by a single record with the chief complaints "to be established paperwork," "going to the VA for pain management," with illegible portions that "do not appear to include discussion...of [the] Veteran's claimed medical conditions, or address the issues claimed in the November 2010 letter."  

The July 2013 examination report indicates continuous medication is not required to control the Veteran's hepatitis C.  The examiner noted fatigue as the only somatic symptom reasonably attributable to hepatitis C; she acknowledged that the veteran also reported degenerative arthritis, but noted that such was not the kind of "arthralgia" due to hepatitis C contemplated by the rating criteria.  The Veteran also reported diarrhea.  The examiner noted no incapacitating episodes in the past 12 months, no signs or symptoms attributable to cirrhosis, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis, and no injury to the liver.  The Veteran was not a liver transplant candidate, was not hospitalized awaiting transplant, and had not undergone such transplant.  There was no history of liver surgery or resultant scars.  The examiner added that there was no jaundice, spider angiomata, petechiae, or asterixis, and that his abdomen was nondistended with no signs of ascites, normal bowel sounds, and no palpable masses, tenderness or organomegaly.  

She then reported that the Veteran had "normal hepatic synthetic function, normal urinalysis, and no stigmata of cirrhotic/chronic liver disease on examination.  His liver (and right upper quadrant) is nontender and within normal size range.  There is no objective evidence of inflammatory or immune complex type arthritis in the record, or on today's exam."  She also noted that his weight has been fairly stable, and has increased from the aforementioned low of 134 in March 2009, back to his former baseline of 150 to 160 pounds.  There were no signs of malnutrition.  She opined that "most likely, none of the Veteran's somatic complaints are due to his hepatitis C condition.  However, it is possible that his intermittent fatigue is related," explaining that hepatitis C does not cause degenerative arthritis.  She added that it is notable that the evidence of much of his symptomatology (including gastrointestinal symptoms) were taken from notes made during a prolonged surgical hospitalization in 2009, and that "such symptoms are common in that setting, and not likely to be related to his hepatitis C in any way.  Specifically, there is no objective evidence that [he] meets any criteria (due to his hepatitis C condition) within [the] Diagnostic Code for ratings in excess of 10 percent.

In an August 2013 addendum, a different doctor, reviewing the July 2013 examination, clarified that as fatigue was the only symptom reasonably attributable to hepatitis C, the Veteran displayed no symptoms or pathology warranting higher than a 10 percent rating under the old criteria either.

The Veteran submitted an October 2013 letter which, in part, alleged that he was misquoted, and did not deny having incapacitating episodes.  Specifically, he indicated that he told the examiner that he had spent 2.5 hours per day for two days pulling weeds, and had to lay on a couch for three days prior to his July 2013 VA examinations.

The Board first notes that despite the Veteran's October 2013 letter, there is no persuasive evidence that he suffers incapacitating episodes or hepatomegaly as a result of his hepatitis C.  While there is evidence suggesting he suffers from fatigue, malaise, and arthralgia, nothing suggests these symptoms cause incapacitating episodes.  Therefore, a rating in excess of 10 percent is not warranted on the basis of incapacitating episodes.  

In order to warrant a rating in excess of 10 percent under new diagnostic criteria, it must be shown that the disability picture more nearly approximates either daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  To warrant a rating in excess of 10 percent under the old criteria, there must be a disability picture of liver damage with associated fatigue, anxiety, and gastrointestinal disturbance necessitating dietary restriction or other therapeutic measures.  

The evidence persuasive shows the Veteran suffers from daily fatigue and malaise.  There is no medical evidence of anorexia, although there is some suggestion of gastrointestinal disturbance which may or may not be due to the hepatitis.  However, the preponderance of the evidence is against a finding that the hepatitis requires dietary restriction, continuous medication, or other therapeutic measures so as to warrant a rating in excess of 10 percent under either the old or the current rating criteria.  

Although certain VA treatment records indicate he has received nutrition counseling, there is nothing suggesting he requires dietary restrictions or continuous medication.  Notably, the July 2013 examiner expressly noted continuous medication was not required, and the records of nutrition counseling indicate the Veteran was "advised" as to the benefit of maintaining a healthy diet, rather than prescribed a certain diet.  

Accordingly, the Board finds that the preponderance of the evidence shows the Veteran's symptoms do not warrant a rating in excess of 10 percent for hepatitis C.  Therefore, the benefit-of-the-doubt rule is not for application here, and the appeal must be denied.  Gilbert, 1 Vet. App. at 55.  



ORDER

An increased rating for hepatitis C, currently evaluated as 10 percent disabling, is not warranted.  To this extent, the appeal is denied.


REMAND

The Board is unable to find that the July 2013 VA psychiatric examination report is adequate.  The examiner appears to base a negative nexus opinion on a premise that there must be a physiological relationship between the mood symptoms and a disease in order to result in a causal relationship.  However, the Board is troubled by this reasoning in light of the fact that certain applicable VA rating criteria for the Veteran's hepatitis contemplates anxiety and mental depression.  Further medical development is necessary to allow for informed appellate review. 

The Veteran also contends that his service connected hepatitis C, and bronchitis or COPD preclude him from securing substantially gainful employment, and that he is therefore entitled to a TDIU rating.  On the most recent remand, the Board ordered examinations discussing the occupational effect of these disabilities.  However, as the Veteran's attorney indicates in her October 2013 letter, neither the July 2013 liver or respiratory examiner addressed the December 2010 private vocational evaluation provided by Claire Hibbard of Dynamic Vocational Consulting.  Therefore, clarifying opinions which consider the December 2010 private evaluation are required.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination by a psychiatrist.  The claims file must be made available to the examiner for review.  Examination findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current mental health disability is proximately due to, or caused by, the Veteran's service-connected hepatitis C and/or his service-connected bronchitis and chronic obstructive pulmonary disease (COPD)?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current mental health disability has been aggravated by the Veteran's service-connected hepatitis C and/or his service-connected bronchitis and chronic obstructive pulmonary disease (COPD)?

Reasons for the opinions should be furnished, to include discussion of the Veteran's argument that he suffers from depression due to his medical condition resulting from his service-connected bronchitis and chronic obstructive pulmonary disease (COPD).  

2.  The RO should also forward the claims file to the July 2013 liver and respiratory examiners for addendum opinions regarding the occupational effect of the Veteran's hepatitis C and bronchitis/COPD on his employability.  If an examiner is not available, the claims file should be forwarded to an appropriate VA physician.  

The examiners should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities, alone or in combination, preclude him from obtaining or following substantially gainful employment.  In furnishing the opinion, the provider should consider the Veteran's prior work experience as a sewing machine repairman and education in addition to his physical disability.  The examiners must specifically address the December 2010 vocational evaluation from Dynamic Vocational Consulting.  

For purposes of the opinion, "substantially gainful" employment means work that is more than marginal, and permits an individual to earn a "living wage" consistent with his education and occupation experience.  A complete rationale must be provided for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


